Citation Nr: 0907844	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-21 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the Veteran's Substantive Appeal for the claim of 
entitlement to an effective date prior to March 31, 2005 for 
the grant of service connection for prostate cancer 
associated with herbicide exposure was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for prostate cancer.  The Veteran expressed 
disagreement with the effective date of the award of service 
connection.  He appeared for a Travel Board hearing in 
October 2008 concerning the effective date issue.

The Veteran's appeal also initially included a claim for 
service connection for hypertension, but he withdrew this 
issue in an August 2007 statement.  He confirmed at his 
October 2008 hearing that the effective date issue was the 
sole issue on appeal.  Because the Board has discovered a 
problem with the timing of the Veteran's substantive appeal, 
the Board has stated the issue on appeal as that of the 
timeliness of the substantive appeal, rather than that of the 
effective date of the award.


FINDING OF FACT

The Veteran was notified of the appealed rating decision in 
April 2005; his Substantive Appeal was not received within 
one year of such notification or within 60 days of either a 
July 2005 Statement of the Case or a March 2006 Supplemental 
Statement of the Case informing him that his appellate rights 
would expire within 60 days of the date stamped on the cover 
letter.


CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board lacks jurisdiction over the claim of entitlement to an 
effective date prior to March 31, 2005 for the grant of 
service connection for prostate cancer associated with 
herbicide exposure.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.302, 
20.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the Veteran was notified of the April 18, 2005 
rating decision granting service connection for prostate 
cancer associated with herbicide exposure, and assigning a 
100 percent evaluation as of March 31, 2005, on April 26, 
2005.  On May 23, 2005, the Veteran's timely NOD was received 
by the RO, and, on July 28, 2005, the RO issued a SOC, along 
with a letter explaining his appellate rights and 
responsibilities.  Two statements received from the Veteran 
thereafter, in August 2005 and March 2006, concern only the 
unrelated claim for service connection for hypertension and 
contain no references to the prostate cancer claim.

On March 3, 2006, the Veteran was furnished with a 
Supplemental Statement of the Case (SSOC), which addressed 
the effective date claim.  In the cover letter, the RO 
notified the Veteran that his appellate rights would expire 
within 60 days of the date stamped on the letter.  On the 
same date, the Veteran was also furnished with an SOC on his 
now-withdrawn claim for service connection for hypertension.

The RO did not hear from the Veteran again until his VA Form 
9 was received on July 6, 2006, more than four months 
following the March 2006 SSOC.  In this issuance, he checked 
a box indicating that he wanted to appeal all issues listed 
on the SOC and any SSOC that the local VA office had sent to 
him, while referring only to the hypertension issue.  
Following a January 2007 inquiry, the Veteran clarified in a 
January 2007 letter that he intended to file a formal appeal 
on both the prostate cancer and hypertension issues, although 
he did not sign this letter.

In short, no Substantive Appeal was filed within one year of 
such notification or within 60 days of either the July 2005 
Statement of the Case or the March 2006 Supplemental 
Statement of the Case informing him that his appellate rights 
would expire within 60 days of the date stamped on the cover 
letter.

In December 2008, the Board furnished the Veteran a letter, 
in which the procedural history of the case described above 
was set forth for the Veteran.  He was given an opportunity 
to present argument (including at a hearing) or evidence 
relevant to the jurisdictional question.  Also, he was warned 
that his appeal could be dismissed.  He was given 60 days to 
respond to this letter, but to date he has not responded in 
any manner.  There is nothing else in the record indicating 
that the Veteran has shown good cause to support the grant of 
an extension of the time limit for filing his Substantive 
Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303.  

Accordingly, the Board is without jurisdiction to consider 
the Veteran's claim, and the appeal is dismissed. 


	(CONTINUED ON NEXT PAGE)



ORDER

In the absence of Board jurisdiction, the appeal is 
dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


